Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-15, 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 2010/0284577) hereafter Hua in view of Rachlin (US 2010/0066493) hereafter Rachlin.
1. (Currently Amended) Hua discloses an identity authentication method, comprising: 
obtaining first feature data of a first user image (para 17-18); 
performing quantization processing on the first feature data to obtain second feature data (para 19); and 
wherein the method further comprises: before the performing quantization processing on the first feature data, performing dimensionality increasing transform processing on the first feature data by using a transform parameter to obtain transformed data, a dimension of the transformed data being greater than a dimension of the first feature data (para 18, adding spatial locations increases the dimensionality; see also fig 3, “adjoin spatial locations”), 
wherein the performing quantization processing on the first feature data to obtain second feature data comprises: performing quantization processing on the transformed data to obtain the second feature data (para 19; see also fig 3 and corresponding text).
Hua discloses matching and facial recognition (para 15-16, 19) but does not explicitly disclose obtaining an identity authentication result based on the second feature data. However, in an analogous art, Rachlin discloses biometric processing using random projection transforms including obtaining an identity authentication result based on the second feature data (para 41-42, see also para 36).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Hua with the implementation of Rachlin in order to provide more security to transformed biometric data resulting in non-resconstructable one-way or irreversible transforms (para 10).

3. (Currently Amended) Hua and Rachlin disclose the method according to claim 1, wherein the performing dimensionality increasing transform processing on the first feature data by using a transform parameter to obtain transformed data comprises: determining a product of the first feature data and the transform parameter as the transformed data (Rachlin, para 29-34).

4. (Currently Amended) Hua and Rachlin disclose the method according to claim 1, further comprising: before the performing dimensionality increasing transform processing on the first feature data by using a transform parameter, initializing the transform parameter; and performing iterative update on the initialized transform parameter based on multiple pieces of sample feature data, until an iteration termination condition is met (Rachlin, para 46; Hua, fig 3 adjoin spatial locations until at fK).

5. (Original) Hua and Rachlin disclose the method according to claim 4, wherein the initializing the transform parameter comprises: initializing the transform parameter by means of a Gaussian random function (Rachlin, para 46).

8. (Currently Amended) Hua and Rachlin disclose the method according to claim 1, wherein the transform parameter comprises a transform matrix, a number of columns of the transform matrix being an integer multiple of a number of rows of the transform matrix (Rachlin, fig 5 and corresponding text).

9. (Original) Hua and Rachlin disclose the method according to claim 1, wherein the obtaining an identity authentication result based on the second feature data comprises: obtaining the identity authentication result of the first user image based on a matching result of the second feature data and preset feature data (Rachlin, para 40-42).

10. (Original) The method according to claim 9, further comprising: before the obtaining the identity authentication result of the first user image based on a matching result of the second feature data and preset feature data, obtaining the preset feature data from a memory, the preset feature data being a binary numerical sequence (Rachlin, para 30).

11. (Original) The method according to claim 1, wherein the obtaining an identity authentication result based on the second feature data comprises: obtaining third feature data of a second user image; and obtaining an identity authentication result of the second user image based on a matching result of the third feature data and the second feature data (Rachlin, figs 9-10 and corresponding text).

12. (Original) The method according to claim 1, further comprising: storing the second feature data into a template database (Rachlin, fig 8 and corresponding text).

13. (Original) The method according to claim 1, wherein the obtaining first feature data of a first user image comprises: obtaining the first user image; and performing feature extraction on the first user image to obtain the first feature data of the first user image (Hua, para 17-19; Rachlin, para 26-28).

14. (Original) The method according to claim 1, wherein the second feature data comprises a binary numerical sequence (Hua, fig 3 and corresponding text; Rachlin, para 30).

Claims 19, 21-23 are similar in scope to claims 1-5, 8-14 and are rejected under similar rationale.

Claim(s) 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 2010/0284577) hereafter Hua in view of Rachlin (US 2010/0066493) hereafter Rachlin and Yang et al. (US 10,733,415) hereafter Yang.
15. (Currently Amended) Hua discloses an unlocking method, comprising: obtaining a face image (para 17-19, see above); processing the face image to obtain integer face feature data (para 17-19, see above); 
 wherein the processing the face image to obtain integer face feature data comprises: performing feature extraction on the face image to obtain feature face data; performing dimensionality increasing transform processing on the floating-point face feature data to obtain face feature transformed data, a dimension4U.S. Patent Application Serial No. 16/828,251 of the face feature transformed data being greater than a dimension of the floating-point face feature data; and performing quantization processing on the face feature transformed data to obtain the integer face feature data (para 15-19, figure 3, see above).
Hua discloses matching and facial recognition (para 15-16, 19) but does not explicitly disclose determining, based on the integer face feature data, whether to unlock a terminal device. However, in an analogous art, Rachlin discloses biometric processing using random projection transforms including determining, based on the integer face feature data, whether to unlock a terminal device (para 41-42, see also para 36).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Hua with the implementation of Rachlin in order to provide more security to transformed biometric data resulting in non-resconstructable one-way or irreversible transforms (para 10).
Hua and Rachlin do not explicitly disclose floating-point biometric data.  However, in an analogous art, Yang discloses transformed representation biometrics with high recognition accuracy including floating-point biometric data quantized to integer biometric data (col 5, 38-49; see also, col 16, 62-col 17, 34).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Hua and Rachlin with the implementation of Yang in order to reduce size and increase efficiency because integers are smaller in bits than floating point and have reduced processing needs.

17. (Original) Hua, Rachlin, and Yang disclose the method according to claim 15, wherein the integer face feature data comprises a binary numerical sequence (Hua, fig 3 and corresponding text; Rachlin, para 30).

18. (Currently Amended) The method according to claim 15, wherein the determining, based on the integer face feature data, whether to unlock a terminal device comprises: determining, based on whether the integer face feature data matches preset face feature data, whether to unlock the terminal device, wherein the preset face feature data is integer data (Rachlin, para 30, 40-42).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, with respect to the claims, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439